NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0650-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

QUINCY M. ARMSTRONG, a/k/a
SHOT ONE,

     Defendant-Appellant.
______________________________

                   Submitted June 24, 2020 – Decided July 20, 2020

                   Before Judges Accurso and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-06-0437.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Laura B. Lasota, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Regina M. Oberholzer, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant appeals from a September 10, 2018 judgment of conviction

entered against him in the Law Division. We affirm.

                                        I.

      The following facts are derived from the record. On July 20, 2014, while

defendant was incarcerated at the Union County Jail, corrections officers

searched his cell based on a suspicion he, in cooperation with another person,

had smuggled contraband into the facility. As they entered the cell, the officers

saw defendant, who had a sheet over his head, put something into the toilet and

flush. The officers recovered a cell phone charger and batteries.

      Jail officials charged defendant with three disciplinary offenses arising

from his possession of the cell phone charger.       On July 24, 2014, after a

disciplinary hearing, defendant was adjudicated guilty of violating rules

20.306*, conduct which disrupts or interferes with security or the orderly

running of the Union County Jail; 20.009*, misuse or possession of electronic

equipment or peripherals; and 20.802, attempting to commit or aiding another

in committing any of the above acts. The hearing officer imposed sanctions of

ten days in detention for each violation for a total of thirty days. The sanctions

were upheld in an administrative appeal.




                                                                          A-0650-18T3
                                        2
      On October 2, 2014, when fixing a flood at the jail, plumbers found a cell

phone in pipes leading from the toilet in defendant's cell. Defendant ultimately

admitted that he had flushed the cell phone down the toilet.

      A grand jury indictment charged defendant with third-degree possession

of an electronic communication device while confined to a county correctional

facility (cell phone), N.J.S.A. 2C:29-10(b), and third-degree possession of a

device to recharge an electronic communication device while confined to a

county correctional facility (cell phone charger), N.J.S.A. 2C:29-10(b).

      Defendant moved to dismiss the indictment, arguing it was barred by the

Double Jeopardy Clauses of the federal and state constitutions. He argued that

the charges in the indictment are based on conduct for which he was previously

sanctioned in the inmate disciplinary process, precluding a subsequent criminal

prosecution. The trial court denied defendant's motion, concluding that double

jeopardy protections do not apply to inmate disciplinary sanctions.1

      Defendant subsequently entered a plea of guilty to both counts of the

indictment. As is explained more fully below, at the plea hearing, defendant did

not reserve the right to appeal the denial of his motion to dismiss the indictment.



1
  Defendant also argued that the indictment should be dismissed under the
doctrine of collateral estoppel. He does not advance that argument on appeal.
                                                                           A-0650-18T3
                                        3
      At sentencing, the State elected not to apply for an extended term. The

trial court found aggravating factor three, N.J.S.A. 2C:44-1(a)(3) ("[t]he risk

that the defendant will commit another offense"), six, N.J.S.A. 2C:44-1(a)(6)

("[t]he extent of the defendant's prior criminal record and the seriousness of the

offenses of which he has been convicted"), and nine, N.J.S.A. 2C:44-1(a)(9)

("[t]he need for deterring the defendant and others from violating the law"), and

no mitigating factors.

      Having determined the aggravating factors outweighed the non-existent

mitigating factors, the court sentenced defendant to a three-year period of

incarceration on each count of the indictment.        The sentences are to run

concurrent to each other and consecutive to the sentence defendant was then

serving on unrelated convictions.

      This appeal followed. Defendant raises the following argument for our

consideration:

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION TO DISMISS THE
            INDICTMENT BECAUSE HIS CONSTITUTIONAL
            PROTECTION AGAINST DOUBLE JEOPARDY
            PREVENTED SUBSEQUENT PROSECUTION AND
            PUNISHMENT FOR THE SAME CONDUCT THAT
            SERVED AS THE BASIS FOR THE DISCIPLINARY
            CHARGES LODGED AGAINST HIM BY THE JAIL.



                                                                          A-0650-18T3
                                        4
            A.  THE INDICTMENT SEEKS TO PROSECUTE
            DEFENDANT A SECOND TIME FOR THE SAME
            OFFENSE AFTER CONVICTION.

            B.  DEFENDANT       WAS     CRIMINALLY
            PUNISHED IN SUCCESSIVE PROCEEDINGS.

                                       II.

      We review defendant's arguments, which are based on legal issues, de

novo. State v. Twiggs, 233 N.J. 513, 532 (2018). As an initial matter, the State

argues defendant waived his right to appeal the denial of his motion to dismiss

the indictment when he entered a guilty plea without a reservation of that right.

We agree.

      Rule 3:9-3(f) provides that

            [w]ith the approval of the court and the consent of the
            prosecuting attorney, a defendant may enter a
            conditional plea of guilty reserving on the record the
            right to appeal from the adverse determination of any
            specified pretrial motion. If the defendant prevails on
            appeal, the defendant shall be afforded the opportunity
            to withdraw his or her plea. Nothing in this rule shall
            be construed as limiting the right of appeal provided for
            in [R.] 3:5-7(d).

Rule 3:5-7(d) provides that denial of a motion to suppress evidence "may be

reviewed on appeal from a judgment of conviction notwithstanding that such

judgment is entered following a plea of guilty."       Thus, failure to enter a



                                                                         A-0650-18T3
                                       5
conditional guilty plea waives appellate review of all non-Fourth Amendment

claims. State v. J.M., 182 N.J. 402, 410 (2005).

      Our review of the transcript of defendant's guilty plea revealed no

statement by defendant, his counsel, the assistant prosecutor, or the court

concerning defendant's motion to dismiss the indictment. Neither defendant nor

his counsel expressly reserved the right to appeal the denial of that motion, the

assistant prosecutor did not express the State's consent to such a reservation, and

the court did not express its approval of such a reservation.

      We are not persuaded by defendant's argument that we should overlook

his waiver of the right to appeal the denial of the motion because the trial court

failed to inform him of his right to enter a conditional guilty plea. Prior to

accepting defendant's plea, the trial court confirmed with him that he had

reviewed the plea form with his counsel. That form provides that defendant was

waiving his right to appeal all pretrial motions except those to suppress physical

evidence. The record supports the conclusion defendant was informed at the

time of the plea that he had waived his right to appeal the denial of his motion

to dismiss the indictment. See State v. Crawley, 149 N.J. 310, 318 (1997)

(finding defendant's answer of "yes" on plea form to the question of whether he




                                                                           A-0650-18T3
                                        6
had discussed merger with counsel contradicted his claim that he did not

understand he was waiving his right to merger).

      Nor is our conclusion altered by the following exchange from the plea

hearing, on which defendant relies:

            THE COURT: So, Mr. Armstrong, I did discuss with
            your attorney the fact that if you were so inclined, that
            I would waive your appearance at sentencing.

                  ....

            However, it's my understanding that you do want to [be]
            present for sentencing. It's actually my preference. So
            you do want to come to sentencing, correct?

            THE DEFENDANT: I don't want to waive nothin'.

It is evident that this exchange, which took place after the court accepted

defendant's guilty plea, concerned only defendant's right to appear at sentencing,

which he did not waive.

      The State acknowledges that the trial court erred at the conclusion of the

sentencing hearing when it stated defendant had preserved the right to appeal

the denial of his motion to dismiss the indictment. After the court sentenced

defendant and found that he understood his appeal rights, the judge asked

defendant if he had any questions for the court. This exchange followed:

            THE DEFENDANT: Yeah. I have a question.


                                                                          A-0650-18T3
                                        7
            THE COURT: Sure.

            THE DEFENDANT: Because you . . . said that you
            denied my [m]otion based on those factors, right . . . ?

            THE COURT: Well, for the reasons that I --

            THE DEFENDANT: -- that you read?

            THE COURT: -- the reasons that I gave you when I
            denied the [m]otion, as well. . . . But what I was
            saying, Mr. Armstrong, is that I can understand your
            feelings that you feel that you're being penalized twice
            for the same conduct. . . . But based on that law, the
            law allows for the institution to have their penalties and
            for you to be prosecuted criminally. [T]hat's my
            interpretation of the law. You can appeal that. You
            have the right to do that. That's what I'm telling you.

            THE DEFENDANT: I know that.

      This exchange, made after the court accepted the plea and sentenced

defendant, is the first time the right to appeal the denial of the motion to dismiss

is mentioned in the record and contradicts the plea form defendant signed after

consultation with his counsel. The court's post-sentencing observation is not the

equivalent of an on-the-record reservation of rights made with the consent of the

State required by Rule 3:9-3(f).

      For the sake of completeness, we note that had defendant reserved the

right to appeal the denial of his motion to dismiss the indictment , he would not

have been successful before this court. Protection against double jeopardy under

                                                                            A-0650-18T3
                                         8
Article 1, Paragraph 11 of the New Jersey Constitution is co-extensive with that

afforded by the Double Jeopardy Clause of the United States Constitution. State

v. Womack, 145 N.J. 576, 582 (1996); State v. Koedatich, 118 N.J. 513, 518

(1990).   The federal and state constitutional provisions bar: (1) a second

prosecution for the same offense after an acquittal; (2) a second prosecution for

the same offense after a conviction; and (3) multiple punishments for the same

offense. North Carolina v. Pearce, 395 U.S. 711, 717 (1969). Defendant argues

the indictment is a second prosecution after his "conviction" of the disciplinary

offenses and an attempt to punish him twice for the same offense.

      In Russo v. New Jersey Department of Corrections, 324 N.J. Super. 576

(App. Div. 1999), we rejected an inmate's argument that the Double Jeopardy

Clause applies to prison disciplinary sanctions. We held that an adjudication

that an inmate has violated the disciplinary code of an institution is not a

conviction under the Double Jeopardy Clause. Id. at 585-86. As we explained,

            [a] criminal prosecution is a judicial proceeding that
            vindicates the community's interests in punishing
            criminal conduct. United State v. Whitney, 649 F.2d
            296, 297 (5th Cir. 1981). In contrast, the prison
            disciplinary process determines whether an inmate has
            violated the conditions of his incarceration and it is
            designed to advance the remedial goal of maintaining
            institutional order and security. While punitive and
            remedial interests are tightly intertwined in the prison


                                                                         A-0650-18T3
                                       9
            setting, disciplinary sanctions do not constitute
            additional punishment.

            [Id. at 583 (citation omitted).]

Thus, we concluded, while "common notions of fundamental fairness" apply in

the prison disciplinary setting and might preclude "repeated disciplinary

prosecutions and sanctions for the same offense or conduct[,]" the Double

Jeopardy Clause is not applicable in the prison disciplinary context. Id. at 585-

86.   In reaching this holding, we noted "numerous federal court decisions

holding that double jeopardy does not apply to prison disciplinary proceedings"

and that "many of these decisions deal specifically with criminal prosecutions

following disciplinary proceedings for the same conduct . . . ." Id. at 585.

      We see no reason to depart from our holding in Russo, nor do we find a

deprivation of fundamental fairness in defendant's prosecution for criminal

offenses based, in part, on the conduct for which he received a modest

disciplinary sanction from county jail administrators.       Defendant's conduct

posed a serious threat to the security of the facility, and his thirty-day detention

at the county jail did not extend his incarceration. Of particular note, as was the

case in Russo, is the fact that the criminal conduct of which defendant was

convicted, while perhaps overlapping, was essentially different than the

disciplinary infractions for which he was sanctioned. Defendant was disciplined

                                                                            A-0650-18T3
                                        10
only for possession of the cell phone charger. His criminal conviction included

a count of possession of the cell phone, discovered months after the charger was

confiscated, for which he did not receive a disciplinary sanction. In addition,

defendant's disciplinary infractions included his disruption of the security and

orderly operation of the jail, conduct which is not an element of either criminal

offense.

      To the extent we have not addressed defendant's other arguments, we

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-0650-18T3
                                      11